



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Rosenberg, 2017 ONCA 313

DATE: 20170413

DOCKET: C62902

Laskin, Watt and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Bradley Rosenberg

Appellant

Bradley Rosenberg, appearing in person

Brian Snell, duty counsel

Susan Magotiaux, for the respondent

Heard: April 10, 2017

On appeal from the sentence imposed on October 14, 2016
    by Justice
James J.
Keaney of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his sentence of two years less a day for
    defrauding three victims. Duty counsel makes two mains submissions:

(1)

The trial judge failed to give effect to the evidence of remorse; and

(2)

The trial judge jumped the Crowns position, which was for an 18-month
    sentence, without affording defence counsel an opportunity to make further
    submissions.

[2]

On duty counsels first point we agree with the Crown that it was open
    to the trial judge to reject the evidence of remorse, and instead rely on the
    evidence of police officer Horner. Horners opinion was to some extent
    supported by the 2010 report of the psychologist.

[3]

On duty counsels second point, we agree that the trial judge should have
    given defence counsel an opportunity to make further submissions on the proposed
    sentence of 18 months suggested by the Crown.

[4]

Nonetheless, the sentence of two years less a day was fit, and perhaps
    even lenient. These were serious frauds with serious consequences, especially
    for the female victim. Although the appellant pleaded guilty, he did so only
    after the victims were forced to testify at the preliminary inquiry. And when
    he committed these frauds the appellant was on probation for previous frauds.

[5]

Accordingly, though leave to appeal sentence is granted, the
    sentence appeal is dismissed. The appellant shall have 120 days following
    release from custody to pay the victim surcharge fine. Finally we recommend
    that the appellant be returned to Central North as quickly as possible so that
    he can observe the Passover and attend his parole hearing.


